DETAILED ACTION
1. 	This is in response to an application No. 16/672,429 filed on November 1st, 2019. Claims 1-20 are submitted for examination and claims 1, 16 and 19 are independent.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority	
3.	This application filed on filed November 1st, 2019 doesn’t claim priority. 

					Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 04/09/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on November 1st, 2019 are accepted. 
Specification
6.	The specification filed on November 1st, 2019 is also accepted. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	In the claims:



16.    (Currently Amended) On claim 16, line 3, please delete the limitation, “one or more computer-readable storage media” and replace it with the “one or more non-transitory computer-readable storage media”

19.    (Currently Amended) On claim 19, line 1, please delete the limitation, “one or more computer-readable storage media” and replace it with the “one or more non-transitory computer-readable storage media”

20.    (Currently Amended) On claim 20, line 1, please delete the limitation, “one or more computer-readable storage media” and replace it with the “one or more non-transitory computer-readable storage media”

Allowable Subject Matter
7.	Claims 1-20 are allowed. 
8.	The following is an examiner’s statements of reasons for allowance:
9. 	 The following references/prior arts disclose some of the claim limitation and the general subject matter recited in independent claims 1, 16 and 19.

A. 	US Publication No. 2018/0198824 A1 to Pulapaka discloses a method of enforcing policy limitations on an execution of an application program within a first computing environment [See at least paragraph 36, 53 and 57, In one or more embodiments, each container 130(1), . . . , 130(n) includes one or more virtual applications 132(1), . . . , 132(n). Individual ones of the one or more virtual applications 132(1), . . . , 132(n) correspond to instances of individual ones of the applications 114 on host operating system 102. Virtual applications 132(1), . . . , 132(n) are thus useable to access untrusted network resources in one or more of containers 130(1), . . . , 130(n) in a similar manner to how one of applications 114 would access a trusted network resource on the host operating system 102.”…”By communicating with components of host operating system 102, such as policy manager 112, network filter 116, container manager 118, and security subsystem 120, HVSI subsystem 110 is configured to determine if a requested network resource is trusted, restrict opening of the untrusted network resources to an isolated container, and manage one or more processes running within the isolated container. This allows HVSI subsystem 110 to perform hardware-based virtualized security isolation techniques in order to protect the device implementing host operating system 102 from kernel level attacks or infections that may be caused by untrusted network resources”]
, the method comprising: obtaining application policy data, corresponding to the application program, from a second computing environment differing from the first computing environment, the application policy data specifying a first precondition [See at least figure 1 and paragraph 0024, “The management and monitoring service 104 is configured to provide (e.g., push) policy to the host operating system 102. In one or more embodiments, the management and monitoring service 104 is configured to push policy to the host operating system 10” and paragraph 0057, “Alternatively or additionally, a policy object indicates print settings for virtual applications opened in isolated container 130. The corresponding security parameter for this policy object indicates whether virtual application 206 running in isolated container 130 may print and, if so, one or more printers, applications, or file types to which virtual application 206 is allowed to print”]

However Pulapaka doesn’t disclose the following limitation: “the first precondition to be bypassed when the first computing environment is a container virtual computing environment; performing environment type validation comprising at least one of: checking an encryption infrastructure of the first computing environment; checking a code integrity infrastructure of the first computing environment; or checking for hypervisor functionality within the first computing environment; and limiting the execution of the application program based on the first precondition when the performed environment type validation determines that the first computing environment is not a container virtual computing environment”

B. 	US Publication No. 2018/0294962 A1 to KRAEMER discloses a method, system and computer program product for providing an attestation of an operating environment. The method begins with booting, with a secure boot process with attestation, at least one processor with secure processor technology that allows user-level code to allocate private regions of memory which are protected from processes running at higher privilege levels. Next, one or more operating system containers are loaded in a server or a virtual machine. Each of the one or more operating system containers use each of their own process space and network space in order to operate on a single operating system kernel without creating separate virtual machines. If a set of one or more conditions of booting and loading has been satisfied using zero-knowledge verifiable computing then an attestation is sent calculated using a zero-knowledge verifiable computing technique to a second processor-based device.

C.  	US Patent No. 10/127,030 B1 to Mortman discloses a method is performed by a computer system. The method includes receiving a request to execute a particular container. The method further includes retrieving a manifest of the particular container from a data store, the manifest indicating a plurality of items included in the particular container. In addition, the method includes validating one or more signatures of the container that are associated with the items indicated in the manifest. Also, the method includes determining an execution context of the request. Further, the method includes accessing an applicable execution policy for the determined execution context. Additionally, the method includes, responsive to a determination that the applicable execution policy is satisfied, causing the particular container to be installed on a target resource.

D.	US Patent No. 8,763, 159 to Kobets discloses a system and method for managing licensing of virtual environment applications. A licensing module of a first installed virtual environment application detects installation of affiliated applications and gives them a group licensing key for passing it to the licensing server. The licensing server derives licensing parameters of the affiliated applications from the group key and gives the licenses to the affiliated applications, in case of successful validation. The licensing system provides protection from un-authorized copying of the applications. If an affiliated virtual environment application is copied (or moved) to another hardware node without its virtual environment, the licensing server will not give the license activation key to this virtual environment application.





G.  See the other cited prior arts. 

However, the above prior arts of record including the rest of the cited prior arts and the prior art submitted with IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole recited in each independent claims 1 and 16 and the similar claim limitation recited in independent claim 19.  For this reason, the specific claim limitations recited in the amended independent claims 1, 16 and 19 taken as whole are found to be allowable.




11.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498